Mr. Justice Lawrence delivered the opinion of the Court: This is an action for work and labor. It has already been before this court upon a judgment for the plaintiff, and remanded for a second trial, upon the ground that the evidence was insufficient. Since then it has been tried again, and the parties have themselves been sworn, under the recent statute, and the jury rendered another verdict for the plaintiff. As the record is now presented, we cannot say the verdict is not sustained by the evidence. It was for the jury to determine which party to believe. There was no error in the giving or refusing instructions. Judgment affirmed.